237 Ga. 494 (1976)
228 S.E.2d 878
CARTER
v.
PUCKETT.
31298.
Supreme Court of Georgia.
Submitted July 2, 1976.
Decided September 8, 1976.
*495 G. Hughel Harrison, for appellant.
Paris & Burkett, James W. Paris, for appellee.
INGRAM, Justice.
This is an appeal from an interlocutory order, entered after a hearing in the Superior Court of Barrow County, granting the appellee's prayer for an interlocutory injunction. Appellant's sole enumeration of error is that the trial court exceeded its authority by adjudicating an ultimate fact at the interlocutory hearing.
Appellee's complaint sought a temporary and permanent injunction, as well as damages, against appellant for the latter's obstruction of a road running across their adjacent property. The trial judge entered an interlocutory order finding that the road was a public road and that appellee, as an adjoining landowner, had an enforceable property right in the use of the road. The trial court enjoined appellant from obstructing the road "until further order of this court."
Appellant is correct that the trial court in an interlocutory order is without authority to adjudicate with finality issues of fact. Oliver v. Forshee, 224 Ga. 200 (1) (160 SE2d 828) (1968). Therefore, the findings of the trial judge in the interlocutory order will not be considered final as they are not conclusive between the parties on the final trial. Bradley v. Roberts, 233 Ga. 114 (210 SE2d 236) (1974).
Judgment affirmed with direction. All the Justices concur.